STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

                                                                                  FILED
                                                                                February 11, 2013
Paul K. Hardy,                                                               RORY L. PERRY II, CLERK
Petitioner Below, Petitioner                                               SUPREME COURT OF APPEALS
                                                                               OF WEST VIRGINIA

vs) No. 11-1281 (Berkeley County 08-C-1178)

Marvin Plumley, Warden,
Respondent Below, Respondent

                                MEMORANDUM DECISION

       Petitioner Paul K. Hardy, by counsel Christopher J. Prezioso, appeals the Circuit Court of
Berkeley County’s order entered on August 9, 2011, denying his petition for writ of habeas
corpus. Respondent Warden Plumley1, by counsel Christopher Quasebarth, filed a response in
support of the circuit court’s decision. Petitioner has filed a reply.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Revised Rules of Appellate
Procedure.

        Petitioner pled guilty under an Alford plea to one count of first degree robbery, one count
of burglary, two counts of wanton endangerment with a firearm, and one count of destruction of
property. Petitioner filed a petition for writ of habeas corpus, alleging ineffective assistance of
counsel, competency issues, and that his sentence violates the Eighth Amendment of the United
States Constitution. The petition for writ of habeas corpus was denied. Petitioner now appeals
this denial.

       This Court reviews appeals of circuit court orders denying habeas corpus relief under the
following standard:

       “In reviewing challenges to the findings and conclusions of the circuit court in a
       habeas corpus action, we apply a three-prong standard of review. We review the
       final order and the ultimate disposition under an abuse of discretion standard; the

1
 Pursuant to Rule 41(c) of the West Virginia Rules of Appellate Procedure, we have replaced the
respondent party’s name with Warden Marvin Plumley of Huttonsville Correctional Center. The
initial respondent on appeal, David Ballard, is the Warden at Mount Olive Correctional
Complex, but petitioner is no longer incarcerated at Mount Olive.


                                                1

       underlying factual findings under a clearly erroneous standard; and questions of
       law are subject to a de novo review.” Syllabus point 1, Mathena v. Haines, 219
       W.Va. 417, 633 S.E.2d 771 (2006).

Syl. Pt. 1, State ex rel. Franklin v. McBride, 226 W.Va. 375, 701 S.E.2d 97 (2009).

        On appeal, petitioner first argues that the circuit court erred in failing to hold an
evidentiary hearing because probable cause existed to believe that petitioner was entitled to
habeas relief. Petitioner further argues that his counsel was ineffective; specifically, petitioner
alleges that he was unduly coerced by counsel into signing the plea agreement, that counsel did
not properly explore mental health defenses, that counsel did not properly investigate the case,
and that counsel failed to explain that he had the right to appeal. Petitioner also argues that he
suffered with issues of competency at the time he entered his guilty plea, and that his sentence
was unduly harsh in violation of the Eighth Amendment of the United States Constitution.

        In response, the State argues that a hearing was unnecessary and the circuit court did not
err in denying relief absent a hearing. The State also argues petitioner’s counsel was effective
and that there was no evidence that petitioner was suffering from any mental illness or
competency issues. Finally, the State argues that petitioner’s sentence is not subject to review
because it is within the statutory limits.

        This Court has previously addressed the denial of a writ of habeas corpus without holding
a hearing, as follows:

       “A court having jurisdiction over habeas corpus proceedings may deny a petition
       for a writ of habeas corpus without a hearing and without appointing counsel for
       the petitioner if the petition, exhibits, affidavits or other documentary evidence
       filed therewith show to such court's satisfaction that the petitioner is entitled to no
       relief.” Syl. Pt. 1, Perdue v. Coiner, 156 W.Va. 467, 194 S.E.2d 657 (1973).

Syl. Pt. 2, State ex rel. Watson v. Hill, 200 W.Va. 201, 488 S.E.2d 476 (1997). In the present
matter, the circuit court did not err in failing to hold an evidentiary hearing. A review of the
record presented and of the circuit court’s order shows that the circuit court properly determined
that petitioner was not entitled to relief without the necessity of a hearing.

        As to the other assignments of error, our review of the record reflects no clear error or
abuse of discretion by the circuit court. Having reviewed the circuit court’s “Final Order
Denying Petition for Writ of Habeas Corpus” entered on August 9, 2011, we hereby adopt and
incorporate the circuit court’s well-reasoned findings and conclusions as to the assignments of
error raised in this appeal. The Clerk is directed to attach a copy of the circuit court’s order to
this memorandum decision.

       For the foregoing reasons, we affirm the circuit court’s order.


                                                                                           Affirmed.



                                                 2

ISSUED: February 11, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                  3